Exhibit 10.7

 

[exh107_01.jpg]

RENOVACARE, INC. EXECUTIVE SERVICES CONSULTING AGREEMENT This Executive Services
Consulting Agreement (this "Agreement") is dated August 15, 2019, by and between
RenovaCare, Inc., a Nevada corporation (the "Company''), and Robin Robinson, Ph
. D., an individual having his place of business at 20419 Peach Tree Road,
Dickerson, MD 20842 ("Consultant"). Recitals: A. The Company wishes to engage
Consultant to provide consulting services on the terms set forth on Exhibit A,
attached hereto and incorporated herein in full (collectively, the "Services"),
and Consultant is willing to provide the Services on such terms; and B. Since
the introduction of the parties there have been various discussions,
negotiations, understandings and agreements between them relating to the terms
and conditions of the Services and, correspondingly, that it is their intention
by the terms and conditions of this Agreement to hereby replace, in their
entirety, all such prior agreements, discussions, negotiations and
understandings with respect to the Services to be provided, all in accordance
with the terms and conditions of this Agreement. Accordingly, the Company and
the Consultant agree as follows: I. Consulting Relationship. During the term of
this Agreement, Consultant will provide consulting Services to the Company as
described in Exhibit A hereto. Consultant represents that Consultant is duly
licensed (as applicable) and has the qualifications, the experience and the
ability to properly perform the Services. 2. Fees and Benefits. As consideration
for the Services to be provided by Consultant and other obligations, the Company
shall pay to Consultant the amounts specified in Exhibit B attached hereto and
incorporated herein in full, at the times specified therein . Consultant
acknowledges and agrees that Consultant shall have only such benefits as are
specified in Exhibit B hereto. 3. Exn.mm - Consultant shall not be authorized to
incur on behalf of the Company any expenses and will be responsible for all
expenses incurred while performing the Services except as expressly specified in
Exhibit C hereto unless otherwise agreed to by the Company's Chief Executive
Officer, Chief Operating Officer, or ChiefFinancial Officer, which consent shall
be evidenced in writing for any such expenses in excess of $250. As a condition
to receipt of reimbursement, Consultant shall be required to submit to the
Company reasonable evidence that the amount involved was both reasonable and
necessary to the Services provided under this Agreement. 4. Term and
Termination. Consultant shall serve as a consultant to the Company commencing on
the Effective Date (as de.fined below) and shall cease to provide such Services
on the date that this Agreement is terminated as provided below (the "Consulting
Period"): This Agreement shall terminate (i) on a date which is 5 Business Days'
following the date of written notice by either party to this Agreement
terminating this Agreement. or (ii) at any time by the mutual written consent of
the Consultant and the Company. In the event of such termination, Consultant
shall be paid for any portion of the Services that have been perfonned prior to
the date of termination. For purposes of this Agreement, the term "Business Day"
means any day on which the New York Stock Exchange is open for business.
Termination off this Agreement shall constitute the Consultant's notice
ofresignation from any and all directorships, officerships, or other positions
held in the Company. 5. Independent Contractor. Consultant's relationship with
the Company will be that of an independent contractor and not thc1t of an
employee. 6. Method of Provisjon of Services . Consultant shall provide the
Services primarily

 

 

[exh107_02.jpg]

from his place of business in Maryland, and &om time to time, as required, in
the Company's offices in the United States and in Canada. (a) No Authority to
Bind Comp..filU'.. Consultant acknowledges and agrees that Consultant has no
authority to enter into contracts that bind the Company or create obligations on
the part of the Company without the prior written authorization of the Company.
(b) Taxes; Indemnification . Consultant shall have full responsibility for all
applicable taxes for all compensation paid to Consultant or its Assistants under
this Agreement, including any withholding requirements that apply to any such
taxes, and for compliance with all applicable labor and employment requirements
with respect to Consultant's self - employment, sole proprietorshipor other form
of business organization. Consultant agrees to indemnify, defend and ho l d the
Company harmless from any liability for, or assessment of, any claims or
penalties or interest with respect to such taxes, labor or employment
requirements, including any liability for, or assessment of, taxes imposed on
the Company by the relevant taxing authorities with respect to any compensation
paid to Consultant or its Assistants or any liability related to the withholding
of such taxes . 7. fumervision of Consultant's Services . All of the services to
be performed by Consultant, including but not limited to the Services, will be
as agreed between Consultant and the Company's Chief Executive Officer or Chief
Operating Officer. Consultant will be required to report to the Company's Chief
Executive Officer or Chief Operating Officer concerning the Services perfonned
under this Agreement. The nature and frequency of these reports will be left to
the discretion of the Chief Operating Officer. 8. Consulting orOther Services
for Com . Consultant represents and warrants that Consultant does not presently
perform or intend to perform, during the term of the Agreement, consulting or
other services for, or engage in or intend to engage in an employment
relationship with, companies whose businesses or proposed businesses in any way
involve products or services which would be competitive with the Company's
products or services, or those products or services proposed or in development
by the Company during the term of the Agreement (except for those companies, if
any, listed on Exhibit C hereto). If, however, Consultant decides to do so,
Consultant agrees that, in advance of accepting such work, Consultant will
promptly notify the Company in writing, specifying the organization with which
Consultant proposes to consult, provide services, or become employed by and to
provide information sufficient to allow the Company to determine if such work
would conflict with the terms ot'this Agreement, including the terms of the
Confidentiality Agreement (defined below). the interests of the Company or
further services which the Company might request of Consultant. If the Company
detennines that such work conflicts with the terms of this Agreement, the
Company reserves the right to terminate this Agreement immediately. Except as
provided herein, the Services shall not be performed for the Company at the
facilities of a third party or u sing the resources of a third party. 9.
Confidential Information and Invention AssigQment Agreement. As a condition to
the Consultant's engagement pursuant to this Agreement, Consultant shall sign,
or has signed, a Confidential Information and Invention Assignment Agreement in
the form set forth as Exhibit D hereto (the "Confidentiality Agreement"), on or
before the date Consultant begins providing the Services . 10. Conflicts with
this Agreement. Consultant represents and warrants that he is not under any pre
- existing obligation in conflict or in any way inconsistent with the provisions
of this Agreement. Consultant represents and warrants that Consultant's
performance of all the terms of this Agreement will not breach any agreement to
keep in confidence proprietary information acquired by Consultant in confidence
or in trust prior to commencement of this Agreement. Consultant warrants that
Consultant has the right to disclose and/or or use all ideas, processes,
techniques and other information, if any, which Consultant has gained from third
parties, and which Consultant discloses to the Company or uses in the course of
performance of this Agreement, without liability to such third parties.
Notwithstanding the foregoing, Consultant agrees that Consultant shall not
bundle with or incorporate into any deliveries provided to the Company herewith
any third party products, ideas, processes, or other techniques, without the
express, written prior approval of the Company. Consultant represents and
warrants that Consultant has not granted and will not grant any rights or
licenses to any intellectual property or technology that would conflict with
Consultant's obligations under this Agreement. Consu l tant will not knowingly
in.fringe upon any copyright, patent, trade secret or other property right of
any former client, employer or third party in the performance of the Services.
11. Trading In the Company's Securities . Consultant acknowledges that the
Company is a U . S. "public" company with its common stock currently quoted for
trading on the OTC Markets Group Inc. Pink Sheets . As the Company's independent
contractor, the Consultant

 

 

[exh107_03.jpg]

acknowledges that he may have access to certain material, non - public
information of the Company that, if used in connection with any transaction in
the Company's securities , could constitute a violation of the securitie s laws
of the United States. As such, the Consultant agrees that he shall not engage,
directly or indirectly , in any transactions in the Company's securities on the
basis of any such information , including , but not limited to, providing any
other individual with such information. Additionally, the Consultant
acknowledges and agrees that in order to sell any Company s ecurities he owns he
may be required to enter into an insider trading plan that complies with the
requirements of, among others , Rule IOb - 1 of the Securities Act. Without
limiting the foregoing , the Consultant agrees that during the term of this
Agreement he will not, and will not direct any broker, dealeror other individual
on his behalf, to engage in any transactions related to the Company' s
securities except in compliance with applicable laws. 12. Miscellaneous . ( a )
Entire Agreement. This Agreement sets forth the entire agreement and
understanding of the parties relating to the subject matter herein and
supersedes all prior or contemporaneou s di s cus s ion s , understandings and
agreements, whether oral or written, between them relating to the subject matter
hereof . (b) Further assurances. The Parties will from time to time after the
execution of this Agreement make, do , execute or cau s e or permit to be made ,
done or executed, all such further and other acts, deeds, things, devices and
assurances in law whatsoever as may be required to carry out the true intention
and to give full force and effect to this Agreement. ( c ) Amendments and
Waivers . No modification of or amendment to this Agreement, nor any waiver of
any rights under this Agreement , shall be effective unless in writing signed by
the parties to this Agreement. No delay or failure to require performance of any
provision of this Agreement shall constitute a wai v er of that provision as to
that or any other instance. (d) Successors and Assigns . Except as otherwise
provided in this Agreement, thi s Agreement, and the rights and o bligationsof
the parties hereunder, will be binding upon and inure to the benefit of their re
s pective successors, assigns, heirs, executors , administrators and legal
representatives. The Company may a s sign any of it s rights and obligations
under this Agreement. No other party to this Agreement may assign, whether
voluntarily or by operation of law , any of its rights and obli g ations under
this Agreemen , t except with the prior written consent of the Company. (e)
Notices. Any notice, demand or request required or permitted to be given under
this Agre e ment s hall be in writing and shall be deemed sufficient when
delivered personally or by overnight courier or s ent by email, or 48 hours
after being deposited in the U.S. mail as certified or registered mail with
postage prepaid , addressed to the party to be notified at such party's address
as set forth on the signature page to thi s Agreement, as subsequently modified
by written notice , or if no addre s s i s specified on the s ignature page, at
the mo s t recent addre s s set forth in the Company 's book s and records. (t)
SeverabilitY, . If one or more provisions of this Agreement are held to
be_unenforceable under applicable law , the parties agree to renegotiate such
provision in good faith. In the event that the parties cannot reach a mutually
agreeable and enforceable replacement for such provision, then (i) such
provision shall be excluded from thi s Agreement, (ii) the balance of the
Agreement shall be interpreted as if such provi s ion were so excluded and (iii)
the balance of the Agreement shall be enforceable in accordance with its terms.
(g) Construction. This Agreement i s the re s ult of n e gotiations between and
has been r e viewed b y each of the parties hereto and their respective counsel
, if any ; accordingly , this Agreement shall be deemed to be the product of all
of the parties hereto, and no ambiguity s hall be con s trued in favor of or
against any one of the parties hereto .

 

 

[exh107_04.jpg]

(h) Counterparts. This Agreement may be executed in any number of counterparts,
each of which when so executed and delivered shall be deemed an original, and
all of which together shall constitute on e and the same agreement. Execution of
a facsimile or scanned copy will have the same force and effect as execution of
an original, and a facsimile or scanned signature will be deemed an original and
valid signature. (i) Electronic Delivery. The Company may , in its sole
discretion , decide to deliver any documents related to this Agreement or any
notices required by applicable law or the Company's Certificate of Incorporation
or Bylaws by email or any other electronic means. Consultant hereby consents to
(i) conduct business electronically (ii) receive s uch documents and notices by
such electronic delivery and (iii) sign documents electronically and agrees to
participate through an on - line or electronic system established and maintained
by the Company or a third party designated by the Company. G ) Currencr. .
Unless otherwise stipulated, all payments required to be made pursuant to the
provisions of this Agreement and all money amount references contained herein
are in lawful currency of the United States. (k) Voluntary Execution. Consultant
certifies and acknowledges tha t Consultant has carefully read all of the
provisions of this Agreement, that Consultant understands and has voluntarily
accepted such provisions , and that Consultant will fully and faithfully comply
with such provisions. (1) Public Comment. The Consultant, during the Consulting
Period and at all times thereafter , s hall not make any derogatory comment con
c erning the Company or any of its current or former directors, officers ,
stockholders or employees. Similarly, the then current (i) members of the Board
and (ii) members of the Company's senior management shall not make any
derogatory comment concerning the Consultant. Notwithstanding anything to the
contrary herein, the Consultant understands that nothing in this Agreement
restricts or prohibits the Consultant from initiating communications directly
with, responding to any inquirie s from, providing testimony before , providing
confidential information to , reporting possible violations of law or regulation
to , or from filing a claim or assisting with an investigation directly with a
self - regulatory authority or a government agency or entity (collectively,
"Government Agencies"), or from making other disclosures that are protected
under the whistleblower provisions of state or federal law or regulation, and
pursuant to 18 USC † 1833(b), an individual may not be held liable under any
criminal or civil federal or state trade secret law for disclosure of a trade
secret: (i) made in confidence to a government official, either directly or
indirectly, or to an attorney, solely for the purpose of reporting or
investigating a suspected violation of law or (ii) in a complaint or other
document filed in a law s uit or other proceeding, if such filing is made under
seal. Additionally, an individual suing an entity for retaliation based on the
reporting of a suspected violation of law may disclose a trade secret to the
individual's attorney and use the trade secret information in the court
proceeding , so long as any document containing the trade secret is filed under
seal and the individual does not disclose the trade secret except pursuant to
court order. Nothing in this Agreement is intended to conflict with 18 USC †
1833(b) or create liability for disclosures of trade secrets that are expressly
allowed by 18 USC † 1833(b). ( m ) Advice of Counsel. CONSULTANT ACKNOWLEDGES
IBA T , IN EXECUTING TIIIS AGREEMENT , CONSULTANT HAS HAD TilE OPPORTIJNITY TO
SEEK THE ADVICE OF INDEPENDENT LEGAL COUNSEL, AND CONSULTANT HAS READ AND
UNDERSTANDS ALL OF THE TERMS AND PROVISIONS OF TIIlS AGREEMENT . rms AGREEMENT
SHALL NOT BE CONSTRUED AGAINST ANY PARTY BY REASON OF THE DRAFTING OR
PREPARATION HEREOF . (n) Effective Date. Regardless of the date on which this
Agreement is executed by the parties hereto, the effective date of this
Agreement is August 15, 2019. (o) Non - Competition, Non - Competition and Non -
Solicitation and Non - Circumvention .

 

 

[exh107_05.jpg]

(i) Non - Competition. Except as authorized by the Company's Board of Directors,
during the Consulting Period and for a period of twelve (12) months thereafter,
the Consultant will not (except as an officer, director , stockholder, employee,
agent or consultant of the Company or any subsidiary or affiliate thereof)
either directly or indirectly, whether or not for consideration, (i) in any way,
directly or indirectly , solicit, divert, or take away the business of any
person who is or was a c ustomer of the Company, or in any manner influence such
person to cease doing business in part or in whole with Company; (ii) engage in
a Competing Business; or (iii) except for investments or ownership in public
entities , mutual funds and similar investments, none of which constitute more
than 5% of the ownership (provided such ownership interest is acquired solely
for investment purposes) or control of such entities, own, operate, control,
finance, manage, advise, be employed by or engaged by, perform any services for,
invest or otherwise become associated in any capacity with any person engaged in
a Competing Business; or (iv) engage in any practice the purpose or effect of
which is to intentionally evade the provisions of this covenant. For purposes of
this section, "Competing Business" means any company or business which is
engaged directly or indirectly in any Company Business carried on or planned to
be carried on (if such plans were developed the term of the Relationship) by the
Company; and "C ompany Business" means the Company's business activities and
operations as conducted during the term of the Relationship and all products
conceived, planned, researched, developed, tested, manufactured , sold,
licensed, leased or otherwise distributed or put into use by the Company,
together with all services provided or planned by the Company, during your
relationship with the Company. (ii) Non - Solicitation and Non - Circumvention.
For a period of twelve (12) months following the termination of the Consulting
Period, the Consultant will not directly or indirectly, whether for your account
or for the account of any other individual or entity, solicit or canvas the trad
, e business or patronage of, or sell to, any individuals or entities that were
investors, customers or employees of the Company during the Consulting Period,
or prospective customers with respect to whom a s ales effort, presentation or
proposal was made by the Company or its affiliates, during the one year period
prior to the termination of the Consulting Period. Without limiting the
foregoing, the Consultant shall not, directly or indirectly (i) solicit, induce
, enter into any agreement with, or attempt to influence any individual who was
an employee or consultant of the Company at any time during the Consulting
Period, to terminate his or her employment relationship with the Company or to
become employed or engaged by the Consultant or any individual or entity by
which the Consultant are employed or for which you are acting as a consultant or
other advisory capacity, and/or (ii) interfere in any other way with the
employment, or other relationship, of any employee of, or consultant to, the
Company. ( iii ) Jn.iunctive Relief. The Consultant acknowledges and agrees that
the covenants and obligations of the Consultant set forth in this Agreement
relate to special, unique and extraordinary Services rendered by the Consultant
to the Company and that a violation of any of the terms of such covenants and
obligations will cause the Company irreparable injury for which adequate
remedies are not available at law. Therefore, the Consultant agrees that the
Company shall be entitled to seek an injunction, restraining order or other
temporary or permanent equitable relief (without the requirement to post bond)
restraining the Consultant from committing any violation of the covenants and
obligations contained herein. These injunctive remedies are cumulative and are
in addition to any other rights and remedies the Company may have at law or in
equity . (p) Governing Law . The validity, interpretation, construction and
performance of this Agreement, and all acts and transactions pursuant hereto and
the rights and obligations of the parties hereto shall be governed, construed
and interpreted in accordance with the laws of the state of Nevada without
giving effect to principles of conflicts oflaw. {Signature Page Follows}
SIGNATURES The parties have executed this Agreement as of the date first written
above . THE COMPANY:

 

 

[exh107_06.jpg]

RENOVACARE, INC. By; (Signature) Name: Jatinder (Jay) S. Bhogal Title: Chief
Operating Officer Address: RenovaCare, Inc. 9375 East Shea Blvd., Suite 107 - A
Sco ttsdale , AZ. 85260 Attention: Jay S. Bhogal Facsimile: 604 - 866 - 5432
Email Address: jsbhogal@renovacareinc.com CONSULTANT: ROBIN ROBINSON,.flil1
(Signature) 20419 Peach Tree Road Dickerson , :MD 20842 301 - 349 - 4035 (home)
240 - 330 - 9951 (mobile) Email: robjnsorl@comcast.net 1 EXHIBITA TO THE
RENOVACARE, INC. - ROBIN ROBINSON CONSULTING AGREEMENT DATED AUGUST 15 , 2019
**** DESCRIPTION OF CONSULTING SERVICES I. Description of Duties. During the
term of this Consulting Agreement, it is expected that Consultant will serve as
Vice President, Scientific Affairs and expend about 4 hours per week on behalf
of the Company on matters related to the Company's scientific affairs, as
follows: Interface with the Company's scientific, technology, engineering,
regulatory, intellectual property, and business teams on matters relevant to
each team Pursue and arrange for scientific , technology, government,
regulatory, and business introductions to the Company in support of its mandate
Help identify personnel, contractors, advisors, and service providers to enable
improvements and efficiencies in the Company's product development, engineering,
clinical, regulatory, and government relations programs

 

 

[exh107_07.jpg]

When appropriate, provide reports, advice, guidance, and insights to Company
Officers, Directors, scientists, investors, attorneys, and auditors on matters
related to the Consultant's expertise Assist the Company with s trategy,tactical
execution , and the preparation and presentation of materials to key opinion
leaders, industry influencers , academic institutions , commercial research
groups, and government agencies in furtherance of the Company's government
relations program Consultant shall use Consultant's reasonable efforts to
perform the Services such that the results are satisfactory to the Company. 2.
Place of Services. The Company anticipates that Consultant will perform his
seivices principally from the Consultant's offices located in Dickerson , MD. 3.
Code of Ethics. Consultant agrees to abide by the Code of Ethic s and Business
Conduct, a copy of which is attached as Appendix 1 to this Exhibit A hereto. 1
APPENDIX 1 TO EXHIBIT A TO THE RENOVACARE, INC. - ROBINROBINSON CONSULTING
AGREEMENT DATED AUGUST 15, 2019 CODE OF CORPORATE GOVERNANCE AND ETHICS This
Employee Code of Corporate Governance and Ethics applies to all employees,
officers and directors of RenovaCare Technologies , Inc . , its subsidiaries and
affiliates (collectively , "RenovaCare" or the "ComDfil!Y . ") RenovaCare i s
proud of its reputation for integrity and h o nesty and is c ommitted to these
core values . Personal responsibility is at the core of the Company's principle
s and culture . RenovaCare's reputation depends on you maintaining the highest s
tandard s of conduct in all business endeavors . You have a personal
responsibility to protect this reputation, to "do the right thing," and to act
with honesty and integrity in all dealings with customers, business partners and
each other . You should not take unfair advantage of anyone through manipulation
, concealment , abuse of privileged information, misrepresentation of material
facts, or any other unfair - dealing practice . The principles set forth in this
document describe how you should conduct yourself . This Code does not address
every expectation or condition regarding proper and ethical business conduct
Good common sense is your best guide . It does not substitute for Company
policies and procedures . In every bu s iness - relatedendeavo , r you must foll
o w the ethics and compliance principles set forth in this Code as well as all
other applicable corporate policies and procedures . You are accountable for
reading, understanding and adhering to this Code . Further, compliance with all
laws, rule s and regulations related to Company activitie s is mandatory and
your conduct must be such as to avoid even the appearance o f impropriety .
Failure to so comply could re s ult in disciplinary action, up to and including
termination of employment .

 

 

[exh107_08.jpg]

If you are uncertain about what to do, refer to the relevant section of this
Code . If you are still unsure, speak with your supervisor or, if you prefer, a
member of the Company's Corporate Ethics and Compliance Committee, if any . In
the Workplace RenovaCare is committed to providing a diverse and inclusive work
environment, free of all forms of unlawful discrimination, including any type of
harassment . Respect The Company's greatest strength lies in the talent and
ability of its associates . Since working in partnership is vital to
RenovaCare's continued success, mutual respect must be the basis for all work
relationships . Engaging in behavior that ridicules, belittles, intimidates,
threatens or demeans, affects productivity, can negatively impact the Company's
reputation and may violate the law . You are expected to treat others with the
same respect and dignity that any reasonable person may wish to receive,
creating a work environment that is inclusive, supportive and free of harassment
and unlawful discrimination . Equal Employment Opportunity The talents and
skills needed to conduct business successfully are not limited to any particular
group of people . RenovaCare has a long - standing commitment to a meaningful
policy of equal employment opportunity . The Company's policy is to ensure equal
employment and advancement opportunity for all qualified individuals without
distinction or discrimination because of race, color, religion, gender, sexual
orientation, gender identity, age, national origin, disability, covered veteran
status, marital status or any other unlawful basis . As part of this commitment,
RenovaCare will make reasonable accommodations for applicants and qualified
employees. Sexual Harassment and Other Discriminatory Harassment Sexual
harassment and other discriminatory harassment are illegal and violate Company
policies . Actions or words of a sexual nature that harass or intimidate others
are prohibited . Similarly, actions or words that harass or intimidate based on
race, color, religion, gender, sexual orientation, gender identity, age,
national origin, disability, covered veteran status, marital status or any other
unlawful basis are also prohibited . Corporate Governance Certification Program
The responsibility for maintaining the Company's reputation for integrity and
compliance rests in large measure on associates who guide its operations and
others in particularly sensitive positions . The Corporate Governance
Certification Program is designed to have you affirm your compliance with the
standards contained in this Code and to help identify situations that may in
fact, or in appearance, involve conflicts of interest or other improper conduct
. If you are required to complete or update a Corporate Governance Certificate,
you must do so in a timely and forthright manner with accurate responses . Above
all, you must remember that any act that gives the appearance of being improper
can damage RenovaCare's reputation and impair the public's confidence in the
Company . All such acts must be avoided . You must acknowledge that you have
read and understand this Employee Code of Corporate Governance and Ethics .
Conflicts of Interest Company policy prohibits conflicts of interest . A
"conflict of interest" occurs when your private interest interferes in any way
with the interests of RenovaCare . In addition to avoiding conflicts of
interest, you should also avoid even the appearance of a conflict . A conflict
situation can arise when you or a member of your family takes actions or has
interests that may make it difficult for you to perform your work for the
Company objectively and effectively . A conflict of interest can aJso arise when
you or a member of your family receives improper personal benefits as a result
of your position at RenovaCare . Though it is impossible to list every activity
or situation that could present a problem, certain of the more obvious ones are
noted below . Corporate Opportunities You owe a duty to RenovaCare to advance
its legitimate interests . You are prohibited from competing with the Company
and from using corporate property, infonnation or position

 

 

[exh107_09.jpg]

for personal opportunities or gain. You may not use or offer for use RenovaCare
resources (time, technology, property or information) for non - RenovaCare
business. Outside Activities Officer or Director of Another Business Officers
and employees may not serve as a director, officer, trustee, partner or in any
other principal position of another for - profit or publicly held organization
or company without the prior approval of RenovaCare's Chief Executive Officer
(or a designee) . Such requests for approval should be directed through the
office of the Chief Compliance Officer . You should obtain approval from
RenovaCare's Chief Executive Officer (or a designee) , before agreeing to serve
on the board or in a principal position of a trade or professional association
or of a non profit organization . In any event, these outside activities must
not impact in any way your daily job responsibilities in your current position .
Second Job Your first loyalty as an employee is to the Company . Because
employment outside of RenovaCare could interfere with your responsibilities to
RenovaCare or be detrimental to the Company, you are encouraged to discuss the
situation with the Chief Executive Officer or the Chairperson of the Corporate
Ethics and Compliance Committee . Communication of Conflicts All potential and
actual conflicts of interest or material transactions or relationships that
reasonably could be expected to give rise to such a conflict or the appearance
of such a conflict must be disclosed . If you have any doubt about whether a
conflict of interest exists after consulting this Code, you should seek as s
istance from the Corporate Ethics and Compliance Committee . Compliance with
Laws, Rules and Regulations You are required to comply fully with all laws,
rules and regulations affecting RenovaCare's business and its conduct in
business matters . Regarding international operations, it is expected that the
Company will comply with the laws of the countries in which we operate . Where
Company policy differs from local law or custom, you should follow the more
restrictive policy . Because the laws that are applicable to the Company's
businesses are often very complex and penalties for violations are severe, you
should consult the Chief Executive Officer, who may direct you to our legal
counsel, if you have any questions or concerns . If you suspect or become aware
of a violation by an employee or the Company, it is your responsibility to
report this immediately . Certain key laws are listed below . Insider Trading It
is unlawful to buy or sell securities on the basis of material , non - public
infonnation (whether such information is gained in the course of employment or
otherwise) for Company owned or managed accounts, for personal accounts, or for
any accounts that associates may influence, including, but not limited to,
accounts of family members . This type of activity is known as "insider
trading'' and is prohibited by sec urities laws and Company policy . Information
may be material if there is a substantial likelihood that the information would
affect the price of the security or that a reasonable investor would consider
the information significant in deciding whether to buy or sell a security .
Information is considered to be non - public if it has not been disclo se d t o
the public . Generally, information is considered disclosed to the public if it
has been published in newspapers or other media, has been the s ubject of a
press release or a public filing with the SEC and , in all cases, at least 48
hours has passed since the publication, release or filing . Substantial
penalties may be assessed against people who trade while in possession of
material inside information and can also be imposed upon companies and so -
called controlling persons such as officers and directors, who fail to take
appropriate s teps to prevent or detect insider trading violations by their
employees or subordinates . If you violate the Company's insider trading policy,
sanctions imposed by law enforcement officials, as well as Company imposed sanc
tions , up to and including termination of employment , could result . Antitrust

 

 

[exh107_10.jpg]

Antitrust laws are designed to preserve and foster free and open competition and
thereby assure reasonable prices, efficient services and a productive economy .
Any activity that reduces or limits free and open competition is subject to
antitrust scrutiny . Deliberate or even accidental violations of these laws must
not occur . For example, the Company may not agree with competitors to fix
prices or terms of financial services, to designate pre - determined
geographical areas where each will do business or to boycott anyone . Money
Laundering Money laundering involves an attempt to conceal the true source of
funds and typically takes one of two forms . There are transactions used to
transform the proceeds from illicit activities into funds with an apparently
legal source and there are transactions that take legitimate funds and funnel
them through organizations to fund illegitimate activities, such as terrorism .
Money laundering often involves complex financial transactions and encompasses
many different typ e s of financial products and services . Under the existing
money laundering laws of the U . S . , it is a crime if you engage knowingly in
a financial transaction that involves proceeds from criminal activities or is
intended to promote illegal activity . Such knowledge includes "willful
blindness" to the legitimacy of the source of the funds . Severe penalties,
including substantial fines and even imprisonment, can be imposed on companies
and their associates for involvement in or failure to report actual or even
suspicious activities relating to money laundering . Foreign Corrupt Practices
Act The Foreign Corrupt Practices Act (FCPA) prohibits the giving or offering of
money or anything of value, including gifts or services : · directly or
indirectly to a foreign official, a foreign political party or an official or
candidate of that party , an officer or employee of the United Nations or other
public international organization or a representative of any foreign official, ·
for the purpose of influencing any act or decision by a foreign official, or for
the purpose of persuading a foreign official to use the official's influence to
affect any act or decision of a foreign government or agency or public
international organization, or for the purpose of securing any improper
advantage, and · to assist the Company in doing business . Toe FCPA does not
prohibit any of the following: · payments of reasonable and bona fide expenses,
such as travel and lodging, that are directly related to the promotion,
demonstration or explanation of a product or service , so long as the payment is
not for a corrupt purpose, · payments that are legal under a foreign country ' s
written laws or regulations, and · "facilitating" or "expediting" payments of
small value to effect routine, non - discretionary governmental action
(unrelated to the process of awarding business), such as obtaining visas,
arrangin g for utility hookups or the like, where the practice is usual or
customary in the country concerned . While the law allows certain payment s to
foreign officials to facilitate routine government actions, determining what is
a permissible "facilitating" payment involves difficult legal judgments .
Therefore, except for legally prescribed fees and similar payments, no payment
or gift may be made to a foreign official related to business activities unless
the tran s action is approved in advance by the General Counsel or a designee .
You should make ev e ry effort to eliminate or minimize such payments . If such
payments are approved , they must be properly recorded in the Company ' s books
and records . RenovaCare and its associates will not directly or indirectly eng
a ge in bribe , ry kickbac , ks payoffs or other corrupt busine s s practice s,
in their relations with governmental agencies or customers . Boycotts U.S. anti
- boycott laws and regulations prohibit or severely restrict the Company from

 

 

[exh107_11.jpg]

participating in boycotts against countries friendly to the U.S. and require us
to report both legal and illegal boycott requests to the government. Financial
Management and Disclosure The Company's goal and intention is to comply with the
laws, rules and regulations by which we are governed . In fact, we strive to
comply not only with requirements of the law but also with recognized compliance
practices . All illegal activities or illegal conduct are prohibited whether or
not they are specifically set forth in this Code . Where law does not govern a
situation or where the law is unclear or conflicting, you should discuss the
situation with the Chief Financial Officer or Chief Executive Officer and
management should seek advice from the Company's General Counsel . Business
should always be conducted in a fair and forthright manner . Directors, officers
and employees are expected to act according to high ethical standards . The
continuing excellence of the Company ' s reputation depends upon our full and
complete disclosure of important information about the Company that is used in
the securities marketplace . Our financial and non - financial disclosures and
filings with the SEC must be transparent, accurate and timely . Proper reporting
of reliable, truthful and accurate information is a complex process involving
cooperation between many departments and disciplines . We must all work together
to insure that reliable, truthful and accurate information is disclosed to the
public . The Company must disclose to the SEC, current security holders and the
investing public information that is required, and any additional information
that may be necessary to ensure the required disclosures are not misleading or
inaccurate . The Company requires you to participate in the disclosure process,
which is overseen by the Chief Financial Officer and/or Chief Executive Officer
. The disclosure process is designed lo record, process, summarize and report
material information as required by all applicable laws, rules and regulations .
Participation in the disclosure process is a requirement of a public company ,
and full cooperation and participation by Chief Financial Officer, Chief
Executive Officer and , upon request, other employees in the disclosure process
is a requirement of this Code . Officers and employees must fulJy comply with
their disclosure responsibilities in an accurate and timely manner or be subject
to discipline of up to and including termination of employment . Accounting
Standards RenovaCare maintains its accounting records and prepares its financial
statements in accordance with accounting principles generally accepted in the
U.S. (GAAP) and with statutory accounting principles, as promulgated by the
Securities and Exchange Commission and other regulating authorities. If you are
aware or have reason to believe that there are violations of either law or
policy regarding the Company's financial records or operations, you are
obligated to report such information promptly. Audits and Outside Examinations
There may be occasions when the operations ofRenovaCare are subject to audit or
examination. These reviews may be conducted by the Company's external auditor ,
state and federal regulatory agencies. Both the law and RenovaCare policy
require that you cooperate fully with all appropriate requests for information,
and prohibit attempting to influence, interfere with or provide inaccurate
information in response to a legitimate audit or examination request. You may
not fraudulently influence, mislead, manipulate or coerce outside auditors if
you know or you are unreasonable in not knowing that by doing so you could
render the financial statements materially misleading or affect the auditors in
other ways. If you are contacted by an outside agency regarding a financial
examination or audit, you must immediately notify the Chief Executive Officer or
the Chief Financial Officer before responding. If the contact is initiated by a
state or federal agency you should contact the Corporate Ethics & Compliance
Committee. Protection and Proper Use of Company Assets Safeguarding and
appropriately using Company assets , whether those assets take the form of paper
files, electronic data, computer resources , trademark s or otherwise, is
critical. Confidentiality

 

 

[exh107_12.jpg]

RenovaCare is committed to preserving customer and employee trust. All
information, whether it is business, customer or employee - related, must be
treated in a confidential manner, and disclosing it is limited to those people
who have an appropriate business or legal reason to have access to the
information. You need to take spec ial precautions when transmitting information
via e - mail, fax, the Internet or other media. Remember to treat all such
communications as if they were public documents and printed on letterhead. In
addition, Company meetings are confidential. You may not use audio or video
equipment to record these meetings without the specific prior authorization of
the head of your department. Technology Safeguarding computer resources is
critical because the Company relie s on technology to conduct daily busine ss.
Software is provided to enable you to perform your job and is covered by federal
copyright law s. You cannot duplicate, distribute or lend software to anyone
unless permitted by the license agreement. RenovaCare provides electronic mail
(e - mail) and Internet access to assist and facilitate business communications.
All information stored, transmitted, received, or contained in these systems is
the Company's sole property and is subject to its review at any time. All e -
mail and Internet use must be consistent with RenovaCare's policies, practices
and commitment to ensuring a work environment where all persons are treated with
respect and dignity. Because these systems provide access to a worldwide
audience, you shou ld act at all times as if you are representing RenovaCare to
the public, and should preserve RenovaCare's system sec urity and protect its
name and trademarks. You must act responsibly and adhere to all laws and Company
policies when using e - mail or the Internet. You must use your computer
appropriately in accordance with Company standards and be sure to secure both
the computer and all data from loss, damage or unauthorized access. Intellectual
Property: Patents, Copyrights and Trademarks Except as otherwise agreed to in
writing between the Company and an officer or employee, all intellectual
property you conceive or develop during the course of your employment shall be
the sole property of the Company. The term intellectual property includes any
invention, discovery, concept, idea, or writing whether protectable or not by
any United States or foreign copyright, trademark, patent, or common law
including, but not limited to designs, materials, compositions of matter,
machines, manufactures, processes, improvements, data, computer software,
writings, formula, techniques, know - how, methods, as well as improvements
thereof or know - how related thereto concerning any past, present, or
prospective activities of the Company. Officers and employees must promptly
disclose in writing to the Company any intellectual property developed or
conceived either solely or with others during the course of your employment and
must render any and all aid and assistance, at our expense to secure the
appropriate patent, copyright, or trademark protection for such intellectual
property. Works of authorship including literary works such as books, articles,
and computer programs; musical works, including any accompanying words; dramatic
works, including any accompanying music; pantomimes and choreographic works;
pictorial, graphic, and sculptural works; motion pictures and other audiovisual
works; sound recordings; and architectural works are protected by United States
and foreign copyright law as soon as they are reduced to a tangible medium
perceptible by humans with or without the aid of a machine. A work does NOT have
to bear a copyright notice in order to be protected and without the copyright
owner's permission , no one may make copies of the work, create derivative
works, distribute the work, perfonn the work publicly, or display the work
publicly. Copyright laws may protect items posted on a website. Unless a website
grants permission to download tbe Internet content you generally only have the
legal right to view the content. If you do not have permis sion to download and
distribute specific website content you should contact the Company's General
Counsel. If you are unclear as to the application of this Intellectual Property
Policy, or if questions arise, please consult with the Company's General
Counsel. Additional Matters Pertaining to Directors Annex A hereto, which is
incorporated herein by reference, applies to the Company's

 

 

[exh107_13.jpg]

directors. Administration Reporting of Any Illegal or Unethical Behavior; Points
of Contact If you are aware of any illegal or unethical behavior or if you
believe that an applicable law, rule or regulation or this Code has been
violated, the matter must be promptly reported t o the Chief Executive Officer,
the Chief Financial Officer or the C o rporate Ethic s & Compliance Committee.
In addition, if you have a concern about the Company's accounting practices ,
internal controls or auditing matters , you should report your concerns to these
same persons or entities. If you have questions about anything in this Code or
if you believe RenovaCare or an associate is violating the law or Company policy
or engaging in conduct that appears unethical you may contact anyone of the
foregoing entities. You should take care to report violations to a person who
you believe is not involved in the alleged violation. All reports of alleged
violations will be promptly investigated and, if appropriate, remedied, and if
legally required , immediately reported to the proper governmental authority.
You will be expected to cooperate in assuring that violations of this Code are
promptly addressed. RenovaCare has a policy of protecting the confidentiality of
those making reports of possible misconduct to the maximum extent permitted by
law. In no event will there be any retaliation against someone for reporting an
activity that he or she in good faith believes to be a violation of any law,
rule, regulation, internal policy or this Code. Any supervisor intimidating or
imposing sanctions on someone for reporting a matter will be subject to
discipline up to and including termination. You should know that it is unlawful
to retaliate against a person, including with respect to their employment, for
providing truthful information to a law enforcement officer relating to the
possible commission of any federal offense . Employees who allege that they have
been retaliated against for providing information to a federal agency , Congress
or a person with supervi s ory authority over the employee about suspected fraud
may file a complaint with the Department of Labor, or in federal court if the
Department ofLabor does not take action. Responding to Improper Conduct This
Code will be enforced on a uniform basis for everyone without regard to hisor
her position. Violators of this Code will be s ubject to disciplinary action.
Supervisors and managers of a di s ciplined employee or an employee reporting a
violation may also be subject to disciplinary action for failure to properly
oversee an employee's conduct , or for retaliation against an employee who
reports a violation. The response will depend upon a number of factors including
whether the improper behavior involved illegal conduct. Disciplinary action may
include , but is not limited to , reprimands and warnings, probation,
suspension, demotion, reassignment , reduction in compensation or termination .
In any disciplinary action arising from violation s of this Code, prior truthful
disclosure, or the failure to fully disclose the issue and all pertinent
information with respect to the issue , will weigh heavily in the disposition of
the matter. Certain actions and omissions prohibited by the Code might also be
unlawful and could lead to individual criminal prosecution and, upon conviction,
to fines and imprisonment. Waivers of or exceptions to this Code will be granted
only under exceptional circumstances. There shall be no amendment or
modification to this Code except by a vote of the Board of Directors or a
designated board committee that will ascertain whether an amendment or
modification is appropriate. In case of any amendment or modifi c ationof this
Code that applies to an offic e r or director of the Company , the amendment or
modification shall be made publicly available. Annex A To RENOVCARE, INC.
AMENDED CODE OF CORPORATE Go VERNAN C E AND ETHICS PROVISIONS RELATED TO
DIRECTORS I . ResRQnsibilitiesand Functions of Board of Directors

 

 

[exh107_14.jpg]

The Board of Directors, elected each year by the Company's stockholders at an
annual meeting of stockholders, fosters and encourages an environment of strong
disclosure controls and procedures, including internal controls, financial
accountability, high ethical standards and compliance with applicable policies,
laws and regulations . The primary responsibility of members of the Company's
Board of Directors is to uphold the best interests of the Company and its
stockholders as a whole by overseeing the management of the Company's business
and affairs . While the Board may call special meetings in order to address
specific needs of the Company from time to time, it is generally expected that
the Board of Directors will meet at regular intervals and are expected to hold
approximately four meetings or more per fiscal year during which the Board will
perform a number of specific functions, including but not limited to : a.
Reviewing and discussing the performance of the Company, as well as any
immediate issues facing the company; b. Reviewing, approving and monitoring
fundamental financial and business strategies and major corporate actions; c.
Ensuring processes are in place for maintaining the integrity of its financial
statements, the integrity of compliance with law and ethics and d. Assessing and
reviewing major risks facing the Company and planning options, if any, for their
mitigation. Board members are encouraged to suggest the inclusion of item(s) for
the agenda for each quarterly meeting of the Board of Directors in consultation
with each other and senior management of the Company . It is expected that each
Director will make every effort to attend each Board meeting . While attendance
in person is preferred, attendance by teleconference is permitted if necessary
under the circumstances . The proceedings and deliberations of the Board are
confidential . Each Director will maintain the confidentiality of information
received in connection with his or her service as a Director . 2. Board Access
to Managi:ment At all times, Board members shall be able to freely access
Company management without hindrance or undue delay while ensuring that such
contact is not distracting to the business operations of the Company and that
such contact, if in writing, is copied to the Chairman and Chief Executive
Officer . In addition , management may be invited to attend Board meetings,
during which time management may brief the Board on items of particular interest
and/or concern . Senior management is encouraged to offer presentations at such
meetings by individuals who can provide additional insight into items being
considered or who may have potential for greater responsibility and should be
given exposure to the Board . 3. Board Access to Independent/Outside Advisors As
may be required by applicable law or rule, the Board of Directors has the
authority , when it should be deemed necessary to carry out its duties, to
retain independent legal, financial or other advisors and to approve each such
advisor's fees and other retention terms at the expense of the Company . 4. Size
of Board The Company's Bylaws provides that the number of Directors shall be
fixed from time to time by the Board of Directors, but in no event shall be less
than the minimum required by law . The Board should be large enough to maintain
the Company's required expertise but not too large to function efficiently . At
this time, the Board of Directors believes that the optimal number of Board
members is five ( 5 ), while recognizing and allowing however , for changing
circumstances that may warrant a higher or lower number from time to time . 5.
Ethics and Conflicts of Interest of the Board All Directors, as well as officers
and employees, are expected to act ethically at all times and to acknowledge
their adherence to the policies comprising the Company's Code of Ethics . At any
time that a Board member develops an actual or potential conflict of interest
with the Company , the conflict should be reported without delay to the Chairman
of the Board and Chief Executive Officer . fu the event that a conflict of
interest cannot be effectively resolved, the Board member shall resign . Should
a member of the Board or any member of his or her immediate fami l y have a
matter before the Board in which they have a personal interest, then this
interest and the material facts and relationships relating thereto must be
disclosed promptly . Furthermore , if a Board member becomes aware of a business
opportunity that could be of potential benefit to

 

 

[exh107_15.jpg]

the Company, then he or she must first introduce this opportunity to the Board
of Directors for consideration and not endeavor to profit personally from the
opportunity unless the Company declines to pursue it . 6. Criteria and Selection
of Board Membership The Board of Directors is responsible to the Company's
stockholders for identifying and recommending the most qualified Director
candidates to fill newly created directorship positions and vacancies and
further recommend these candidates for election by stockholders . Directors
should possess the highest personal and professional ethics, responsibility ,
fairness , integrity and values and be committed to representing the long - term
interests of the Company's stockholders . They must also have an inquisitive and
objective perspective, practical wisdom and mature judgment . The Company's
general counsel or its Chief Financial Officer shall be responsible for
providing an orientation for all new Directors and for periodically providing
materials or briefing sessions on subjects that would assist Directors in
discharging their duties . Each new Director shall, within six weeks of election
to the Board, spend a reasonable amount of time at corporate headquarters for an
in - depth overview of the Company's strategic plans, its financial statements
and key policies and practices . Directors must be willing to devote sufficient
time to carrying out their duties and responsibilities effectively and should be
committed to serve on the Board for an extended period of time . Directors
should offer their resignation in the event of any significant change in their
personal circumstances, including a change in their principal job
responsibilities or in the event that a conflict of interest cannot be
effectively resolved . 7. Term Limit'I for Board Members There is no time term -
limit for service to the Board, nor does the Board believe that a tenn limit
should be established . By abstaining from term limits, the Company believes it
can successfully retain Board members who, over time, have been able to gamer
industry knowledge and are intimate with the Company's operations . Such
Directors are able to significantly contribute to the Board's function since
they have helped to foster the Company's corporate vision and better understand
industry trends . 8. Outside Board Directorship Directors must be willing to
devote sufficient time to carrying out their duties and responsibilities
effectively . Since service to the Company's Board of Directors may require
significant time and responsibility commitments, although not mandatory, Board
members are encouraged to limit the number of public company boards that they
may concurrently serve on to four . Board members shall notify the Chairman and
Chief Executive Officer of any and/or all other public company boards on which
they may serve or to which they have received an invitation to serve prior to
accepting such positions . 9. Board Performance Assessment and Review Meaningful
Board evaluation may require a self - assessment of the effectiveness of the
full Board and individual Directors . Accordingly , the Board shall perform an
annual self evaluation through its Directors . This review may require
establishing protocols and procedures for evaluation of individual Board members
in order to ensure that each sitting member brings expertise that is relevant to
the Company's needs at that time and that the skills and contributions of the
Directors are conducive to the Board's function as a group . While individual
Board member review may be of value, the purpose of this evaluation is to
increase the effectiveness of the Board, not to focus on the performance of
individual Board members . 10. Stock O[!tion Grants and Cash Com12ensation
Directors, Officers, employees of and consultants to the Company, selected by
the Board of Directors may be eligible to receive stock grants in accordance
with the terms of the Company's Incentive Stock Compensation Plan, as in effect
from time to time . The grant may be in the form of a stock award , restricted
stock purchase offer, incentive stock option or a non statutory option . The
Board of Directors designates the times at which the grant will be made, the
type and number of options (and the number of shares subject to those options)
or stock awards to be granted . In addition Board members may be eligible for
cash compensation in accordance with the Company's compensation guidelines . All
Board members will be reimbursed for travel and related meeting attendance
expenses . 11. Prohibition on Personal Loans The Company and the Board of
Directors will not engage in offering or making available credit or loan
arrangements to any member of the Board or the Company's executive

 

 

[exh107_16.jpg]

Simature: ,P...&..,.rl/U u, - 4Z - .lf1 Date: August 15, 201S Name (print):
Robin Robinson Title: Vice President , Scientific Affairs management.
ACKNOWLEDGMENT OF RECEIPT OF ConE oF CORPORATE GOVERNANCE AND ETmcs I have
received and read the Company's Code of Corporate Governance and Ethics
(including to the extent applicable, Annex A thereto) . I understand the
standards and policies contained in the Company Code of Corporate Governance and
Ethics and understand that there may be additional policies or laws specific to
my job . I further agree to comply with the Company Code of Corporate Governance
and Ethics . If I have questions eoneeming the meaning or application of the
Company Code of Corporate Governance and Ethics, any Company policies, or the
legal and regulatory requirements applicable to my job, I know I can consult the
Chief Executive Officer, Chief Financial Officer or a member of the Corporate
Ethics & Compliance Committee, if any, knowing that my questions or reports to
these sources will be maintained in confidence . EXHIBIJB TO THE RENOVACARE,
INC. - ROBIN ROBINSON CONSULTING AGREEMENT DATED AUGUST 15, 2019 ****
COMPENSATION The parties agree that fees for the Services and any subsequently
agreed upon Services to be provided shall be paid to Consultant as follows: 1.
Cash Compensation. C onsultant shall receive $5 , 000.00 monthly. Additionally,
any work perfonned in excess of sixteen hours will be compensated at the rate of
$500.00 per hour to a maximum of $10 , 000 per month . Consultant will track
time spent on projects and provide a summary and invoice when compensation
exceeds $5,000.00 in a month. Consultant will provide a summary for any month if
requested by the Company.

 

 

[exh107_17.jpg]

2. Eitl!itY. Compensation. At the discretion of the Company's Board of
Directors, Consultant shall be eligible for equity stock options or equity
awards pursuant to the Company's equity incentive compensation plans in effect
from time to time. 3. Other Benefits. [None] 1 EXHIBITC TO THE RENOVCARE, INC. -
ROBIN ROBINSON CONSULTING AGREEMENT DATED AUGUST 15, 2019 **** ALLOWABLE
EXPENSES The Company shall reimburse the Consultant for reasonable costs
associated with the Consultant's travel on behalf of the Company and for such
other reasonable expenses incurred by the Executive on behalf of the Company ;
provided, however, that any expenditure in excess of $ 250 will first require
the Company's approval . EXHIBITD TO THE RENOVACARE, INC. - ROBIN ROBINSON
CONSULTING AGREEMENT DATED AUGUST 15, 2019 **** CONFIDENTIAL INFORMATION AND
INVENTION ASSIGNMENT AGREEMENT [See Attached} RENOVACARE, INC. CONFIDENTIAL
INFORMATION AND INVENTION ASSIGNMENT AGREEMENT CONFIDENTIAL INFORMATION AND
INVENTION ASSIGNMENT AGREEMENT IS DATED AS OF AUGUST 15, 2019, BY AND BETWEEN
RENOVACARE, INC., A NEVADA CORPORATION (THE "RCAR"), AND ROBIN ROBINSON, AN
INDIVIDUAL HAVING HIS PLACE OF BUSINESS IN DICKERSON, MARYLAND ("CONSULTANT").
As a condition of becoming retained (or Consultant's consulting relationship
being continued) by RCAR, or any of its current or future subsidiaries,
affiliates, successors or assigns (collectively, the "Company"), and in
consideration of Consultant's consulting relationship with the Company and
receipt of the compensation now and hereafter paid by the Company, the receipt
of Confidential Information (as defined below) while associated with the
Company, and

 

 

[exh107_18.jpg]

other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, Consultant hereby agrees to the following: 1. Relationship.
This Confidential Information and Invention Assignment Agreement (this
"Agreement") will apply to Consultant's consulting relationship with the
Company. If that relationship ends and the Company, within one (1) year
thereafter, either employs Consultant or re - engages Consultant as a
consultant, this Agreement will also apply to such later employment or
consulting relationship , unless the parties hereto otherwise agree in writing.
Any employment or consulting relationship between the parties hereto, whether
commenced prior to , upon or after the date ofthis Agreement, is referred to
herein as the "Relationship." 2. AJ2plicability to Past Activities. The Company
and Consultant acknowledge that Consultant may have performed work, activities,
services or made efforts on behalf of or for the benefit of the Company, or
related to the current or prospective business of the Company in anticipation of
Consultant's involvement with the Company, that would have been "Services" if
performed during the term of this Agreement, for a period of time prior to the
Effective Date of this Agreement (the "Prior Consulting Period"). Accordingly,
if and to the extent that, during the Prior Consulting Period: (i) Consultant
received access to any information from or on behalf of the Company that would
have been Confidential Information (as defined below) if Consultant received
access to such infonnation during the tenn of this Agreement; or (ii) Consultant
(a) conceived, created, authored, invented, developed or reduced to practice any
item (including any intellectual property rights with respect thereto) on behalf
of or for the benefit of the Company, or related to the current or prospective
business of the Company in anticipation of Consultant's involvement with the
Company, that would have been an Invention (as defined below) if conceived,
created, authored , invented, developed or reduced to practice during the term
of this Agreement; or (b) incorporated into any such item any pre - existing
invention, improvement, development, concept , discovery or other proprietary
information that would have been a Prior Invention (as defined below) if
incorporated into such item during the term of this Agreement; then any such
information shall be deemed "Confidential Information" hereunder and any such
item shall be deemed an " Invention" or "Prior Invention" hereunder, and this
Agreement shall apply to such activities, information or item as if disclosed,
conceived , created, authored, invented, developed or reduced to practice during
the term of this Agreement. 3. Executive Services Consulting Agreement.
Consultant has entered into an agreement with the Company on or about the date
hereof to provide various services to the Company (the "Consulting Agreement").
The services rendered by Consultant under the Consulting Agreement are referred
to herein as the "Services" and this Agreement is intended to supplement and
form an integral part of the Consulting Agreement. 4. Confidential Information.
(a) Protection oflnformation . Consultant understands that during the
Relationship, the Company intend s to provide Consultant with certain
infonnation, including Confidential Information (as defined below), without
which Consultant would not be able to perform Consultant's duties to the
Company. Consultant further acknowledges and understands that , at all times
during the term of the Relationship and thereafter, Consultant shall hold in
strictest confidence, and not use, except for the benefit of the Company to the
extent necessary to perform the Services and in pursuance of his relationship
with the Company, and, accordingly, will not disclose to any person, fmn,
corporation or other entity, without written authorization from the Company in
each instance, any Confidential Information that Consultant obtains from the
Company or otherwise obtains, accesses or creates in connection with, or as a
result of, the Services during the term of the Relationship, whether or not
during working hours, until such Confidential Information becomes publicly and
widely known and made generally available through no wrongful act of Consultant
or of others who were under confidentiality obligations as to the item or items
involved. Consultant shall not make copies of such Confidential Information
except as authorized by the Company or in the ordinary course of the provision
of Services. Consultant will segregate Confidential Information from the
confidential materials of third parties to prevent commingling. (b) Confidential
Information. Consultant understands that "Confidential Information" means any
and all information and physical manifestations thereof not generally known or
available outside the Company and information and physical manifestations
thereof entrusted to the Company in confidence by third parties , whether or not
such information is patentable, copyrightable;;or otherwise legally protectablc
. Confidential Information includes, without limitation: (i) Company Inventions
(as defined below); and (ii) technical data, trade secrets, know - how,
research, product or service ideas or plans, software codes and designs,
algorithms, developments, inventions, patent applications, laboratory notebooks,
processes, formulas, techniques , biological materials, mask works, engineering
designs and drawings, hardware configuration information, agreements with third
parties, lists , of or information relating to, employees and consultants of the
Company (including, but not limited to , the name s,

 

 

[exh107_19.jpg]

contact information, jobs, compensation, and expertise of such employees and
consultants), lists of, or information relating to, suppliers and customers
(including, but not limited to, customers of the Company on whom Consultant
called or with whom Consultant became acquainted during the Relationship), price
lists, pricing methodologies, cost data, market share data, marketing plans,
licenses, contract information, business plans, financial forecasts, historical
financial data, budgets or other business information disclosed to Consultant by
the Company either directly or indirectly, whether in writing, electronically,
orally, or by observation. The Consultant understands that the above list is not
exhaustive, and that Confidential Information also includes other information
that is marked or otherwise identified as confidential or proprietary, or that
would otherwise appear to a reasonable person to be confidential or proprietary
in the context and circumstances in which the information is known or used. The
Consultant understands and agrees that Confidential Information developed by him
or her in the course of his engagement with the Company shall be subject to the
terms and conditions of this Agreement as if the Company furnished the same
Confidential Information to the Consultant in the first instance. Confidential
Information shall not include information that is generally available to and
known by the public, provided that such disclosure to the public is through no
direct or indirect fault of the Consultant or person(s) acting on the
Consultant's behalf. (c) Third Party Information. Consultant's agreements in
this Agreement are intended to be for the benefit of the Company and any third
party that has entrusted information or physical material to the Company in
confidence. During the term of the Relationship and thereafter, Consultant will
not improperly use or disclose to the Company any confidential, proprietary or
secret information of Consultant's former clients or any other person, and
Consultant will not bring any such information onto the Company's property or
place of business. (d) Other Rights . This Agreement is intended to supplement,
and not to supersede, any rights the Company may have in law or equity with
respect to the protection of trade secrets or confidential or proprietary
information. (e) U.S. Defend Trade Secrets Act . Notwithstanding the foregoing,
the U.S. Defend Trade Secrets Act of2016 ("DTSA") provides that an individual
shall not be held criminally or civilly liable under any federal or state trade
secret law for the disclosure of a trade secret that is made (i) in confidence
to a federal, state, or local government official, either directly or
indirectly, or to an attorney; and (ii) solely for the purpose of reporting or
investigating a suspected violation oflaw; or (iii) in a complaint or other
document filed in a lawsuit or other proceeding, if such filing is made under
seal. In addition, DTSA provides that an individual who files a lawsuit for
retaliation by an employer for reporting a suspected violation oflaw may
disclose the trade secret to the attorney of the individual and use the trade
secret information in the court proceeding, if the individual (A) files any
document containing the trade secret under seal; and (B) does not disclose the
trade secret, except pursuant to court order. (f) Disclosure Required by Law .
Nothing herein shall be construed to prevent disclosure of Confidential
Information as may be required by applicable law or regulation, or pursuant to
the valid order of a court of competent jurisdiction or an authorized government
agency, provided that the disclosure does not exceed the extent of disclosure
required by such law, regulation or order. The Consultant shall provide written
notice of any such order to the Company's Chief Executive Officer or Chief
Operating Officer within forty - eight (48) hours of receiving such order, but
in any event sufficiently in advance of making any disclosure to permit the
Company to contest the order or seek confidentiality protections, as determined
in the Company's sole discretion. 5. Ownership oflnventions. (a) Inventions
Retained and Licensed. Consultant has attached hereto, as Exhibit A . a complete
list describing with particularity all Inventions (as defined below) that, as of
the Effective Date: (i) have been created by or on behalf of Consultant, and/or
(ii) are owned exclusively by Consultant or jointly by Consultant with others or
in which Consultant has an interest, and that relate in any way to any of the
Company's actual or proposed businesses, products, services, or research and
development, and which are not assigned to the Company hereunder ( collectively
"Prior Inventions"); or, if no such list is attached, Consultant represents and
warrants that there are no such Inventions at the time of signing this
Agreement, and to the extent such Inventions do exist and are not listed on
Exhibit A , Consultant hereby forever waives any and all rights or claims of
ownership to such Inventions. Consultant understands that Consultant's listing
of any Inventions on Exhibit A does not constitute an acknowledgement by

 

 

[exh107_20.jpg]

the Company of the existence or extent of such Inventions, nor of Consultant's
ownership of such Inventions. (b) Use or Incorporation of Inventions. (i)
Consultant shall not use, disclose or disseminate any of the Company's
Confidential Information except as specifically permitted in this Section 5.
Consultant may use the Confidential Information of the Company solely to perform
the Services, his obligations under this Agreement, and in pursuance of
Relationship, for the benefit of the Company. Consultant will exercise the same
degree of care as it takes to protect his own confidential information, but in
no event less than reasonable care.. (ii) If in the course of the Relationship,
Consultant uses or incorporates into any of the Company's products, services ,
processes or machines any Invention not assigned to the Company pursuant to
Section S(d).. of this Agreement in which Consultant has an interest, Consultant
will promptly so inform the Company in writing. Whether or not Consultant gives
such notice, Consultant hereby irrevocably grants to the Company a nonexclusive,
fully paid - up, royalty - free, assumable, perpetual, worldwide license, with
right to transfer and to sublicense, to practice and exploit such Invention and
to make, have made , copy, modify, make derivative works of, use, sell , import,
and otherwise distribute such Invention under all applicable intellectual
property laws without restriction of any kind. The Consultant may not
incorporate any Inventions into any business , venture, academic, other pursuit
that Consultant may engage in during or following the termination of the
Relationship. The Consultant may not incorporate any Company Inventions into any
business, venture, academic, other pursuit that Consultant may engage in during
or following the termination of the Relationship. (c) Inventions. Consultant
understands that "Inventions" means discoveries, developments, concepts,
designs, ideas, know how, modifications, improvements, derivative works ,
inventions, trade secrets and/or original works of authorship, whether or not
patentable, copyrightable or otherwise legally protectable. Consultant
understands this includes, but is not limited to, any new product , machine,
article of manufacture, biological material, method, procedure, process,
technique, use, equipment , device, apparatus, system, compound, formulation,
composition of matter, design or configuration of any kind, or any improvement
thereon. Consultant understands that "Company Inventions" means any and all
Inventions that Consultant or Consultant's personnel may solely or jointly
author, discover, develop, conceive, or reduce to practice in connection with,
or as a result of, the Services performed for the Company or otherwise in
connection with the Relationship, except as otherwise provided in Section S(i)
below. (d) Assignment of CompJIDy Inventions. Consultant will promptly make full
written disclosure to the Company, will hold in trust for the sole right and
benefit of the Company, and hereby assigns and agrees to assign to the Company,
or its designee, all of Consultant's right, title and interest throughout the
world in and to any and all Company Inventions and all patent, copyright,
trademark, trade secret and other intellectual property rights and other
proprietary rights therein. Consultant hereby waives and irrevocably quitclaims
to the Company or its designee any and all claims, of any nature whatsoever ,
that Consultant now has or may hereafter have for infringement of any and all
Company Inventions. Any assignment of Company Inventions includes all rights of
attribution, paternity, integrity, modification, disclosure and withdrawal, and
any other rights throughout the world that may be known as or referred to as
"moral rights," "artist's rights," "droit moral, " or the like (collectively,
"Mora l RiglUf'). To the extent that Moral Rights cannot be assigned under
applicable law, Consultant hereby waives and agrees not to enforce any and all
Moral Rights, including, without limitation, any limitation on subsequent
modification , to the extent permitted under applicable law. If Consultant has
any rights to the Company Inventions, other than Moral Rights, that cannot be
assigned to the Company, Consultant hereby unconditionally and irrevocably
grants to the Company during the tenn of such rights, an exclusive, irrevocable
, perpetual, worldwide, fully paid and royalty - free license, with rights to
sublicense through multiple levels of sublicensees , to reproduce, distribute,
display, perfor , m prepare derivative works of and otherwise modify, make, have
made, sell , offer to sell, import, practice methods, processes and procedures
and otherwise use and exploit , such Company Inventions. (e) Work for Hire. The
Consultant agrees that all marketing, operating and training ideas, sourcing
data, processes and materials, including all inventions, discoveries ,
improvements, enhancements , written materials and development related to the
business of the Company ("Proprietary Materials") to which the Consultant may
have access or that the Consultant may develop or conceive while employed by the
Company shall be considered works made for hire for the Company and prepared
within the scope of employment and shall belong exclusively to the Company. Any
Proprietary Materials developed by the Consultant that, under

 

 

[exh107_21.jpg]

applicable law, may not be considered works made for hire, are hereby assigned
to the Company without the need for any further consideration , and the
Consultant agrees to take such further action, including executing such
instruments and documents as the Company may reasonably request , to evidence
such assignment. (f) No License . The Consultant understands that this Agreement
does not, and shall not be construed to, grant the Consultant any license or
right of any nature with respect to any Proprietary Materials, Moral Rights, any
Confidential Information, materials , software or other tools made available to
him or her by the Company, or other intellectual property rights relating
thereto. (g) Maintenance of Records. Consultant shall keep and maintain adequate
and current written records of all Company Inventions made or conceived by
Consultant or Consultant's personnel (solely or jointly with others) during the
term of the Relationship. The records may be in the form of notes, sketches ,
drawings , flow charts , electronic data or recordings , laboratory notebooks ,
or any other format. The records will be available to and remain the sole
property of the Company at all times . Consultant shall not remove such records
from the Company's place of business or systems except as expressly permitted by
Company policy which may, from time to time , be revised at the sole electi o n
of the Company for the purpose of furthering the Company's business. Consultant
shall deliver all such records (including any copies thereof) to the Company at
the time of termination of the Relationship a s provided for in Section 6 and
Section 7. (h) Intellectual PropertyjljgJw . Consultant shall assist the Company
, or its designee, at its expense, in every proper way in securing the Company '
s, or it s designee's, rights in the Company Inventions and any c opyrights,
patents , trademarks, mask work rights, Moral Rights, or other intellectual
property rights relating thereto in any and all countries, including the
disclosure to the Company or its designee of all pertinent information and data
with respect thereto , the execution of all applications , specifications,
oaths, assignments, recordations, and all other instruments which the Company or
its designee shall deem necessary in order to apply for, obtain , maintain and
transfer such rights , or if not transferable , waive and shall never assert
such rights, and in order to assign and convey to the Company or its designee,
and any s uccessors , assigns and nominees the sole and exclusive right, title
and interest in and to such Company Inventions , and any copyrights, patents,
mask work rights or other intellectual property rights relating thereto.
Consultant's obligation to execute or cause to be executed, when it is in
Consultant's power to do so, any such instroment or papers shall continue during
and at all times after the end of the Relationship and until the expiration of
the last such intellectual property right to expire in any country of the world.
Consultant hereby irrevocably designates and appoints the C ompany and its duly
authorized officers and agents as Consultant's agent and attorney - in - fact,
to act for and in Consultant's behalf and stead to execute and file any such
instruments and papers and to do all other lawfully permitted acts to further
the application for, prosecution, issuance, maintenance or transfer of letters
patent, copyright, mask work and other registrations related to such Company
Inventions. This power of attorney is coupled with an interest and shall not be
affected by Consultant's s ubsequentincapacity. (i) Exception to Assignments.
Subject to the requirements o f applicable state law, if any , exempting certain
Company Inventions, from the assignment provisions of this Agreement, Consultant
understands that all Company Inventions must be, and are , assigned to the
Company pursuant to this Agreement In order to assist in the detennination of
which inventions qualify for such state law exclusion, Consultant will advise
the Company promptly in writing, during and for a period of forty - eight ( 48)
months immediately following the termination of the Relationship, of all
Inventions solely or jointly conceived or developed or reduced to practice by
Consultant or Consultant's personnel during the period of the Relationship. 6.
Comv.any Property: Returning Company Documents. Consultant acknowledges that
Consultant has no expectation of privacy with respect to the Company's
telecommunications, networking or information processing systems (including ,
without limitation, files, e - mail messages , and voice messages) and that
Consultant ' s activity and any filesor messages on or using any of those
systems may be monitored or reviewed at any time without notice. Consultant
further acknowledge s that any property situated on the Company's premi s es or
systems and owned by the Company, including disks and other storage media,
filing cabinets or other work areas , is subject to inspection by Company
personnel at any time with or without notice. At the time of termination of the
Relation s hip, Consultant will deliver to the Company (and will not keep in
Consultant's possession, recreate or deliver to anyone else) any and all
devices, records, data , notes, reports, proposals, lists, correspondence,
specifications, drawings, blueprints, sketches , laboratory notebooks,
materials, flow charts, equipment, other documents or property, or reproductions
of any of the aforementioned items developed by Consultant or Consultant's
personnel pursuant to the Relationship or otherwise belonging to the

 

 

[exh107_22.jpg]

Company, its successors or assigns. 7. Termination Certification . In the event
of the termination of the Relationship, Consultant shall sign and deliver the
"Termination Certification" attached hereto as Exhibit B: however, Consultant's
failure to sign and deliver the Termination Certification shall in no way
diminish Consultant's continuing obligations under th.is Agreement. 8. Notice to
Third Parties. During the periods of time during which Consultant is re stric
ted in talcing certain actions by the terms of Section 9. of this Agreement (the
"Restriction Period"), Consultant shall inform any entity or person with whom
Consultant may seek to enter into a busine ss relationship (whether as an owner,
employee, independent contractor or otherwise) of Consultant's contractual
obligations under th.is Agreement. Consultant acknowledges that the Company may,
with or without prior notice to Consultant and whether during or after the term
of the Relationship, notify third parties of Consultant's agreements and
obligations under th.is Agreement. Upon written request by the Company,
Consultant will re spon d to the Company in writing regarding the status of
Consultant's engagement or proposed engagement with any party during the
Restriction Period. 9. Soljcitation ofEm s. Consultants and Other Parties . As
described above, Consultant acknowledges that the Company's Confidential
Information includes information relating to the Company's employees,
consultants, customers and others, and Consultant will not useor disclose such
Confidential Information except as authorized by the Company in advance in
writing. Consultant further agrees as follows: (a) EmP - loy , Consultants.
During the term of the Relationship, and for a period of twelve (12) months
immediately following the termination of the Relationship for any reason ,
whether with or without cause, Consultant shall not, directly or indirectly,
solicit any of the Company's employees or consultants to terminate their
relationship with the Company, or attempt to solicit employees or consultants of
the Company, either for Consultant or for any other person or entity. (b) Other
Parties . During the term of the Relationship, Consultant will not influence any
of the Company's clients, Iicensors , licensees or customers from purchasing
Company products or services or solicit or influence or attempt to influence any
client, licen sor, licensee, customer or other person either directly or
indirectly, to direct any purchase of products and/or services to any person,
firm, corporation, institution or other entity in competition with the business
of the Company. 10. No Change to Duration of Relationship. Consultant
understands and acknowledges that this Agreement does not alter, amend or expand
upon any rights Consultant may have to continue in the consulting relationship
with, or in the duration of Consultant's consulting relationship with, the
Company under any existing agreements between the Company and Consultant,
including without limitation the Consulting Agreement, or under applicable law.
11. Representationsand Covenants. (a) Facilitation of Agreement. Consultant
shall execute promptly, both during and after the end of the Relationship, any
proper oath, and to verify any proper document , required to carry out the terms
of this Agreement, upon the Company's written request to do so . (b) No
Conflicts. Consultant represents and warrants that Consultant's performance of
all the tenns of this Agreement does not and will not breach any agreement
Consultant has entered into, or will enter into, with any third party, including
without limitation any agreement to keep in confidence proprietary information
or materials acquired by Consultant in confidence or in trust prior to o r
during the Relationship. Consultant will not disclose to the Company or use any
inventions, confidential or non - public proprietary information or material
belonging to any previous client, employer or any other party. Consultant will
not induce the Company to use any invention s, confidential or non - public
proprietary information, or material belonging to any previous client, employer
or any other party . Consultant represents and warrants that Consultant has
listed on Exhibit Call agreements (e.g., non - competition agreements, non -
solicitation of customers agreements, non - solicitation of employees
agreements, confidentiality agreements, inventions agreements, etc.), if any,
with a current or former client, employer, or any other person or entity, that
may restrict Consultant's ability to perform services for the Company or
Consultant's ability to recruit or engage customers or service providers on
behalf of the Co mpany , or otherwise relate to or restrict Consultant's ability
to perform Consultant's duties for the Company or any obligation Consultant may
have to the Company. Consultant shall not enter into any written or ora l

 

 

[exh107_23.jpg]

agreement that conflicts with the provisions of this Agreement. (c) No Other
Consulting 4greements. Consultant represents and warrants that Consultant does
not presently perform nor will he perform, during the term of the Agreement,
consulting or other services for, or engage in or intend to engage in an
employment relationship with, companies whose businesses or proposed businesses
in any way, in the opinion of the Company, involve products or se rvices which
would be competitive with the Company's products or services, or those products
or services proposed or in development by the Company during the term of the
Agreement or would adversely affect the Consult's ability to perform the
Services hereunder. If, however , Consultant desire to perform such services for
a third party , Consultant agrees that, in advance of accepting such work ,
Consultant will promptly notify the Company in writing, specifying the
organization with which Consultant proposes to consult, provide services, or
become employed by and to provide information sufficient to allow the Company to
determine if such work would conflict with the terms of this Agreement, the
interests of the Company or further services which the Company might request of
Consultant. If the Company determines, in its so discretion, that such work
conflicts with the terms of this Agreement, the Consultant shall not undertake
such engagements. Nothing herein shall be deemed to release the Consultant with
respect to his obligation s with respect to the Confidential Information
pursuant to this Agreement. (d) Non - Competition and Non - Solicitation and Non
- Circumvention. 13. (i) Non - Competition. Except as authorized by the Company
's Board of Directors, during the term of the Relationship and for a period of
twelve (12) months thereafter, the Consultant will not (except as an officer,
director, stockholder, employee, agent or consultant of the Company or any
subsidiary or affiliate thereof) either directly or indirectly, whether or not
for consideration, (i) in any way , directly or indirectly , solicit, divert, or
take away the business of any person who is or was a customer of the Company, or
in any manner influence such person to cease doing business in part or in whole
with Company; (ii) engage in a Competing Business; or (iii) except for
investments or ownership in public entities, mutual funds and similar
investments, none of which constitute more than 5% of the ownership (provided s
uch ownership interest is acquired solely for investment purposes) or control of
such entities, own, operate, control, finance, manage, advise, be employed by or
engaged by, perform any services for, invest or otherwise become associated in
any capacity with any person engaged in a Competing Business; or (iv) engage in
any practice the purpose or effect of which is to intentionally evade the
provisions of this covenant. For purposes of this section, "Competing Business"
means any company or business which is engaged directly or indirectly in any
Company Business carried on or planned to be carried on (if such plan s were
developed the term of the Relationship) by the Company; and "Company Business"
means the Company's business activities and operations as conducted during the
term of the Relationship and all products conceived, planned, researched,
developed, tested, manufactured , sold, licensed , leased or otherwise
distributed or put into use by the Company, together with all services provided
or planned by the Company, during your relationship with the Company. The
Company acknowledges that Consultant is engaged in the investigation and
development of technologies and products for wound healing and diabetic ulcers.
(ii) Non - Solicitation and Non - Circumvention. For a period of twelve (12)
months following the termination of the Relationship, the Consultant will not
directly or indirectly , whether for your account or for the account of any
other individual or entity, solicit or canvas the trade, business or patronage
of, or sell to, any individuals or entities that were investors, customers or
employees of the Company during the tenn of this Agreement, or prospective
customers with respect to whom a sales effort, presentation or proposal was made
by the Company or its affiliates, during the one year period prior to the
termination of the Relationship. Without limiting the foregoing, the Consultant
shall not, directly or indirectly (i) solicit, induce, enter into any agreement
with, or attempt to influence any individual who was an employee or consultant
of the Company at any time during the term of Relationship, to terminate his or
her employment relationship with the Company or to become employed or engaged by
the Consultant or any individual or entity by which the Consultant are employed
or for which you are acting as a consultant or other advisory capacity, and/or
(ii) interfere in any other way with the employment , or other relationship , of
any employee of, or consultant to, the Company. ( iii ) Injunctive Relief . The
Consultant acknowledges and

 

 

[exh107_24.jpg]

agrees that the covenants and obligations of the Consultant set forth in this
Agreement relate to special, unique and extraordinary Services rendered by the
Consultant to the Company and that a violation of any of the terms of such
covenants and obligations will cause the Company irreparable injury for which
adequate remedies are not available at law. Therefore, the Consultant agrees
that the Company shall be entitled to seek an injunction, restraining order or
other temporary or permanent equitable relief (without the requirement to post
bond) restraining the Consultant from committing any violation of the covenants
and obligations contained herein. These injunctive remedies are cumulative and
are in addition to any other rights and remedies the Company may have at law or
in equity. ( e) Voluntaey Execution. Consultant certifies and acknowledges that
Consultant has carefully read all of the provisions of this Agreement, that
Consultant understands and has voluntarily accepted such provisions, and that
Consultant will fully and faithfully comply with such provisions. 12. Electronic
Deliveey. Nothing herein is intended to imply a right to participate in any of
the Company's equity incentive plans, however, if Consultant does participate in
such plan(s), the Company may , in its sole discretion, decide to deliver any
documents related to Consultant ' s participation in the Company's equity
incentive plan(s) by electronic means or to request Consultant's consent to
participate in such plan(s) by electronic means. Consultant hereby consents to
receive such documents by electronic delivery and agrees, if applicable, to
participate in such plan(s) through an on - line or electronic system
established and maintained by the Company or a third party designated by the
Company. 13. Miscellaneous . (a) Governing Law . The validity , interpretation,
construction and performance of this Agreement, and all acts and transactions
pursuant hereto and the rights and obligations of the parties hereto shall be
governed, construed and interpreted in accordance with the laws of the state of
Nevada, without giving effect to principles of conflicts of law. Consultant
acknowledges that he may not have the rights and privileges under applicable
Nevada law that he might otherwise have under the applicable laws of the United
Kingdom with respect to this Agreement which he hereby knowingly and willingly
waives. (b) Entire Agreement. Except as described in Section Section 3, this
Agreement sets forth the entire agreement and understanding between the Company
and Consultant relating to its subject matter and merges all prior discussions
between the parties to this Agreement. No amendment to this Agreement will be
effective unless in writing signed by both parties to this Agreement. The
Company shall not be deemed hereby to have waived any rights or remedies it may
have in law or equity , nor to have given any authorizations or waived any of
its rights under this Agreement, unless, and only to the extent, it does so by a
specific writing signed by a duly authorized officer of the Company. Any
subsequent change or changes in Consultant's duties, obligations, rights or
compensation will not affect the validity or scope of this Agreement. (c)
Successors and Assigns . This Agreement will be binding upon Consultant ' s
successors and assigns , and will be for the benefit of the Company, its
successors, and its assigns. (d) Notices. Any notice, demand or request required
or permitted to be given under this Agreement shall be in writing and shall be
deemed sufficient when delivered personally or by overnight courier or sent by
email, or 48 hours after being deposited in the U.S. mail as certified or
registered mail with postage prepaid, addressed to the party to be notified at
such party's address as set forth on the signature page, as subsequently
modified by written notice , or if no address is specified on the signature
page, at the most recent address set forth in the Company's books and records.
(e) Seyerability . If one or more of the provisions in this Agreement are deemed
void or unenforceable to any extent in any context, such provisions shall
nevertheless be enforced to the fullest extent allowed by law in that and other
contexts, and the validity and force of the remainder of this Agreement shall
not be affected. The Company and Consultant have attempted to limit Consultant '
s right to use, maintain and disclose the Company's Confidential Information,
and to limit Consultant ' s right to solicit employees and customers only to the
extent neces s ary to protect the Company from unfair competition. Should a
court of competent jurisdiction determine that the scope of the covenants
contained in Section 9 and 11 exceed the maximum restrictiveness such court
deems reasonable and enforceable, the parties intend that the court should
reform, modify and enforce the provision to such narrower scope as it determines
to be reasonable and enforceable under the circumstances existing at that time.
In the event that any court or government agency of competent jurisdiction
determines that, notwithstanding the terms of the Consulting Agreement
specifying Consultant's Relationship with the Company as

 

 

[exh107_25.jpg]

that of an independent contractor, Consultant's provision of services to the
Company is not as an independent contractor but instead as an employee under the
applicable laws, then solely to the extent that such determination is
applicable, references in this Agreement to the Relationship between Consultant
and the Company shall be interpreted to include an employment relationship, and
this Agreement s hall not be invalid and unenforceable but shall be read t o the
fullest extent as may be valid and enforceable under the applicable laws to
carry out the intent and purpose of this Agreement. (f) Remedies. Consultant
acknowledges that violation of this Agreement by Consultant may cause the
Company irreparable harm , and therefore Consultant agrees that the Company will
be entitled to seek extraordinary relief in court , including, but not limited
to, temporary restraining orders , preliminary injunction s and permanent
injunctions without the necessity of posting a bond or other s e curity (or,
where such a bond or security is required , that a $1,000 bond will be
adequate), in addition to and without prejudice to any other rights or remedies
that the Company may have for a breach of this Agreement. (g) Advice of Counsel
. CONSULTANT ACKNOWLEDGES THAT, IN EXECUTING 1HIS AGREEMENT, C ONSULTANT HAS HAD
THE OPPORTUNITY TO SEEK THE ADVICE OF INDEPENDENT LEGAL C OUNSEL , AND
CONSULTANT HAS READ AND UNDERSTANDS ALL OF THE TERMS AND PROVISIONS OF THIS
AGREEMENT. THIS AGREEMENT SHALL NOT BE CONSTRUED AGAINST ANY PARTY BY REASON OF
THE DRAFTING OR PREPARATION HEREOF. (h) Countei:pl!.JY . This Agre e ment may be
executed in any number of counterparts , each of which when so executed and
delivered shall be deemed an original , and all of which together shall
constitute one and the same agreement. Execution of a facsimile or scanned copy
will have the same force and effect as execution of an original, and a facsimile
or scanned s ignature will be deemed an original and valid signature. (i)
Effective Date. Regardless of the date on which this Agreement is executed by
the parties hereto, the effective date of this Agreement is August 15, 2019.
[Signature Page Followsj SIGNATURES The parties have executed this Confidential
Information and Invention Assignment Agreement on the respective dates set forth
below, to be effective as of the Effective Date. THE COMPANY: RE NOVACARE , INC.
By; (Signature) Name: Jatinder (Jay) S. Bhogal Title: Chief Operating Officer
Address: RenovaCare , Inc. 9375 East Shea Blvd., Suite 107 - A Scottsdale , AZ
85260 Attention: Jay S. Bhogal Facsimile: 604 - 336 - 8609 Email Addre ss :
jsbhogal @ renovacareinc . com CONSULTANT: ROBIN ROBINSON , PH.D .

 

 

[exh107_26.jpg]

Title n!>tP Identifying Number nr Bri,.fn,. mntinr (Signature) 20419 Peach Tree
Road Dickerson, MD 20842 301 - 349 - 4035 (home) 240 - 330 - 9951 (mobile)
Email: robinsorl@comcast.net EXHIBIT A TO THE CONFIDENTIAL INFORMATION AND
INVENTION ASSIGNMENT AGREEMENT DATED AUGUST 15, 2019 BY AND BETWEEN RENOVACARE,
INC., AND ROBIN ROBINSON LIST OF PRIOR INVENTIONS AND ORIGINAL WORKS OF
AUTHORSHIP EXCLUDED UNDER SECTION The following is a list of all Inventions
that, as of the Effective Date: (A) have been created by Consultant or on
Consultant's behalf, and/or (B) are owned exclusively by Consultant or jointly
by Consultant with others or in which Consultant has an interest, and that
relate in any way to any of the Company's actual or proposed businesses,
products, services, or research and development, and which are not assigned to
the Company hereunder: NONE Except as indicated above on this Exhibit A,
Consultant has no inventions, improvements or original works to disclose
pursuant to Section 5(a) of this Agreement. Additional sheets attached Signature
of Consultant: Print Name of Consultant: ROBIN ROBINSON Date: August 15, 2019

 

 

[exh107_27.jpg]

1 EXHIBITB TO THE CONFIDENTIAL INFORMATION AND INVENTION ASSIGNMENT AGREEMENT
DATED AUGUST 15, 2019 BY AND BETWEEN RENOVACARE, INC., AND ROBIN ROBINSON
TERMINATION CERTIFICATION This is to certify that Consultant does not have in
Consultant's possession, nor has Consultant failed to return , any devices ,
records, data, notes, reports, proposals, lists, correspondence, specifications,
drawings, blueprints, sketches, laboratory notebooks , flow charts , materials ,
equipment, other documents or property , or copies or reproductions of any
aforementioned items belonging to RenovaCare , Inc., a Nevada corporation, its
subsidiaries, affiliates, successors or assigns (collectively, the
"Qun.W!J!Y."). Consultant further certifies that Consultant has complied with
all the terms of the Company's Confidential Information and Invention Assignment
Agreement (the "Confidentiality Agr:ttnWlt") signed by Consultant, including the
reporting of any Inventions (as defined therein), conceived or made by
Consultant or Consultant's personnel (solely or jointly with others) covered by
the Confidentiality Agreement , and Consultant acknowledges Consultant's
continuing obligations under the Confidentiality Agreement. Consultant further
agrees that, in compliance with the Confidentiality Agreement, Consultant will
preserve as confidential all trade secrets, confidential knowledge, data or
other proprietary information relating to products, processes, know - how,
designs , formu las , developmental or experimental work , computer programs ,
data bases, other original works of authorship, customer lists , business plans
, fmancial information or other subject matter pertaining to any business of the
Company or any of its employees , clients , consultants or licensees. Consultant
further agrees that for twelve (12) months immediately following the termination
of Consultant's Relationship with the Company, Consultant shall not either
directly or indirectly solicit any of the Company's employees or consultants to
terminate their relationship with the Company, or attempt to solicit employees
or consultants of the Company, either for Consultant or for any other person or
entity. Further , Consultant agrees that Consultant shall not use any
Confidential Information of the Company to influence any of the Company's
clients or customers from purchasing Company product s or services or to solicit
or influence or attempt to influence any client, customer or other person either
directly or indirectly, to direct any purchase of products and/or services to
any person, firm, corporation, institution or other entity in competition with
the business of the Company. CONSULTANT: - t>/1' - /Z - /, ROBIN ROBINSON
(Signature) EXHIBITC TO THE CONFIDENTIAL INFORMATION AND INVENTION ASSIGNMENT
AGREEMENT DATED AUGUST 15, 2019 BY AND BE1WEEN RENOVACARE, INC., AND ROBIN
ROBINSON LIST OF CONFLICTS AND AGREEMENTS PURSUANT TO SECTION ll(b)

 

 

[exh107_28.jpg]

_ X _ No conflicts _ X _ No agreements under Section ll(b). Additional sheet s
attached Consultant agrees: o/J - /2 - 19 (Signature) Print Name: ROBIN ROBINSON
Date: August 15, 2019



 



 

